DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-28 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical device, comprising: a beam combiner optically coupled to receive a first light beam from a first spot on a sample and a second light beam from a second spot different from the first spot on the same sample at the same time, wherein the first spot and the second spot each comprise a respective spot area, wherein the beam combiner is further configured to combine the first light beam and the second light beam to produce a combined light beam; and a spectrometer optically coupled to receive the combined light beam at an input thereof and configured to obtain a spectrum of an extended spot area on the sample based on the combined light beam, wherein the extended spot area comprises the first spot and the second spot, in combination with the rest of the limitations of the claim.
	Claims 2-21 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for coupling light to a spectrometer, comprising: directing a first input light beam towards a first spot on a sample; directing and a second input light beam towards a second spot different from the first spot on the same sample at the same time, wherein the first spot and the second spot each comprise a respective spot area; combining the first light beam reflected from the first spot and the second light beam reflected from the second spot at the beam combiner to produce a combined light beam associated with an extended spot area on the sample, wherein the extended 
	Claims 23-28 are allowed by the virtue of dependency on the allowed claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886